ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach the invention as particularly claimed: 
Wilson et al. (US 2012/0142428 A1) and Lehtiniemi et al. (US 2009/0005141 A1)

However, none of the references, alone or in combination, teach or suggest wherein the sorting rank for a first query is based on a first magnitude associated with the action component and/or the time period component, identifying an amount of user-base engagement with the first query; and modifying an influence on ranking of a second magnitude associated with a subsequent query based on the amount of user-base engagement with the first query and a difference between the first magnitude and the second magnitude, and wherein the client application is further configured to time-out the set of queries after a timing-out period and replace the set of queries with a second set of queries including queries having the highest sorting rank among a second plurality of queries periodically generated after the first plurality of queries, wherein the users are enabled to engage with the second set of queries via the graphic user interface.
Thus, the claimed invention is not anticipated by nor obvious over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/8/2021